                                     Case 21-13406-MAM                     Doc 2    Filed 04/09/21            Page 1 of 2
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re       Lawnwood Professional Center Condominium Association, Inc.                                       Case No.
                                                            Debtor(s)                                         Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 48,262.00
             Prior to the filing of this statement I have received                                        $                 48,262.00
             Balance Due                                                                                  $                       0.00

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, 2004 examinations, objections to exemptions or
               claims, judicial lien avoidances, relief from stay actions or any other contested matters or adversary proceeding
               and/or any other matters that arise after the bankruptcy filing other than the Trustee's Meeting (and a
               confirmation hearing if a Chapter 13) will be billed at the rate of $325.00 per hour, for which an additional retainer
               will be necessary.

                  The following supplemental fees and costs may apply in your case:
                  Amendments $150.00 plus $30.00 costs; Motion to Value/Strip $750.00 plus $25.00 costs; Motion to Modify
                  $500.00 plus $25.00 costs; Motion to Avoid Lien $150.00 plus $35.00 costs; Motion to Sell $500.00 plus $25.00
                  costs; Notice of Homestead $300.00 plus $45.00 costs; Power of Attorney for 341 Meeting $100.00; LMM
                  $2,500.00 plus costs of $465.00* = $2,965.00. See Exhibit "A" attached hereto and made a part hereof.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                     Case 21-13406-MAM                     Doc 2   Filed 04/09/21       Page 2 of 2

             Lawnwood Professional Center Condominium
 In re       Association, Inc.                                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 9, 2021                                                              /s/ Craig I. Kelley
     Date                                                                       Craig I. Kelley 782203
                                                                                Signature of Attorney
                                                                                Kelley, Fulton & Kaplan, P.L.
                                                                                1665 Palm Beach Lakes Blvd
                                                                                The Forum - Suite 1000
                                                                                West Palm Beach, FL 33401
                                                                                561-491-1200 Fax: 561-684-3773
                                                                                dana@kelleylawoffice.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
